UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6371



FEDERICO J. HEADLEY,

                                           Petitioner - Appellant,

          versus


D. A. BRAXTON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-1794-AM)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Federico J. Headley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Federico J. Headley seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Headley v. Braxton, No. CA-99-

1794-AM (E.D. Va. Feb. 22, 2000).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 16, 2000, the district court’s records show that it was
entered on the docket sheet on February 22, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2